PER CURIAM.
The appellant Woodrow Wilson Wallace, in eleven separate informations, was charged with commission of a crime against nature in violation of § 800.01, Fla. Stat, F.S.A. He entered pleas of not guilty thereto and waived jury trial. He was tried on one of the informations, stipulating that testimony thereon would be applicable to the others, as to which he changed his plea to Nolo Contendré. He was found guilty under the information on which tried, and judgment was entered and sentence imposed under each information, the sentences to run concurrently. This appeal is from an order denying Wallace’s motion, subsequently filed, for relief under Criminal Procedure Rule 1. We find no error, and affirm. The contention of insufficiency of the evidence was a matter for review on appeal, and not a basis for collateral attack under Criminal Procedure Rule 1. Austin v. State, Fla.App.1964, 160 So.2d 730, 731. The indigent defendant was furnished counsel. As such he was not entitled to select his own counsel. Donald v. State, Fla.App.1964, 166 So.2d 453, 457. Absence of a preliminary hearing, which is not regarded as a crucial step in the proceedings, afforded no basis for relief under Criminal Procedure Rule 1, there being no showing of resulting prejudice. Shannon v. State, Fla.App.1965, 172 So.2d 479, 480.
Affirmed.